[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION RE MOTION TO REOPEN DISMISSAL
In the above matter, the court dismissed the complaint sua sponte because the evidence showed that the zoning enforcement officer had issued an order with respect to the subject premises which was not appealed.
At hearing, the plaintiff argued that the zoning enforcement officer was not acting in such capacity when he issued the order because the order referred to a provision of the city charter and not the zoning ordinance. Whether the order issued by the officer was in fact valid was, of course, a question of fact; and the legislature has reposed the power of preliminary determination of such fact in the zoning board of appeals. Norwich Code. Ch. XV. Sec. 10. The plaintiff cited no plausible reason as to why such administrative remedy is inadequate. The zoning ordinance, 19.12 grants power to the board to "hear and decide appeals where it is alleged that there is an error in any order or decision made by the zoning enforcement officer . . ." See, e.g., Cahill v. Board of Education, 198 Conn. 229, 241-243, and CT Page 3006 cases cited. Country Lands, Inc. v. Swinnerton, 151 Conn. 27, 32.
The motion to reopen dismissal is denied and the judgment of dismissal is affirmed.
BURNS, J.